Citation Nr: 1218570	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for left foot drop, and if so, whether the reopened claim should be granted.

2.  Entitlement to an initial disability rating in excess of 30 percent prior to April 17, 2009, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD), to include on the basis of unemployability.  


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to August 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2003 and April 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, and Huntington, West Virginia, respectively.  Currently, the Buffalo RO is the Agency of Original Jurisdiction (AOJ).  

In November 2008, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision (single judge) vacating the portion of the Board's February 2003 rating decision that declined to find that new and material evidence had been received to reopen the Veteran's claim for service connection for left foot drop.  It remanded the claim for action consistent with its decision.  

In October 2011, the Court issued a Memorandum Decision (single judge) vacating the denial of an initial rating in excess of 30 percent from April 17, 2009, and in excess of 50 percent thereafter, for his service-connected PTSD.  It also remanded this claim for action consistent with its decision.  

It appears as though the Veteran is requesting that his claims of entitlement to service connection for arthritis of the spine and degenerative joint disease of the knees be reopened, but these claims to reopen have not been adjudicated by the AOJ.  The Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to increased ratings for PTSD and entitlement to service connection for left foot drop are addressed in the REMAND that follows the ORDER section of this decision.

FINDINGS OF FACT

1.  Service connection for left foot drop was originally denied in an unappealed October 1997 rating decision.

2.  Evidence received since the October 1997 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for left foot drop; such evidence is not cumulative or redundant of evidence already of record.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for left foot drop.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim to reopen the previously denied claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) before the Board decides this matter.

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for left foot drop in an October 1997 rating decision.  The Veteran was notified of the denial by a letter dated that same month.  He did not appeal the decision or submit any additional pertinent evidence within the appeal period.

The basis for the October 1997 denial was that the Veteran's was not treated in service for left foot drop, and was not shown to have left foot drop attributable to his period of active duty.  

The evidence of record in October 1997 consisted of the Veteran's statements, service treatment records (STRs), VA outpatient treatment records, and private treatment records showing treatment for a left foot drop.  Also of record was an August 1997 VA peripheral nerves examination, and July 1997 VA General Medical and feet examinations.  These examinations showed a history of foot drop since November 1996, but there was no nexus opinion provided in any of the medical evidence.  

Evidence received since the October 1997 rating decision includes VA outpatient and private treatment records, the Veteran's statements, and statements received from the Veteran's siblings.  In a November 2008 letter from the Veteran's brother, he indicated that the Veteran left for the military healthy and active and when he returned, his brother did not observe him being active anymore.  The Veteran's representative "clarified" in a November 2011 letter that the brother meant to say the Veteran returned from the military with foot, back, and mental problems.  A statement from the Veteran's wife indicates that for as long as she has known him (since 1997) he has had worsening symptoms of his foot drop.  

In light of the November 2008 Court Decision and upon a very liberal review of the evidence received since October 1997, the Board finds that the statements from the Veteran's relatives somewhat corroborate his contentions that he has had problems associated with his left foot since service.  This is new and material as it relates to a previously unestablished element of entitlement to service connection-namely, it supports the presence of left foot drop as possibly related to the Veteran's service.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for left foot drop.

ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for left foot drop is granted.

REMAND

Service Connection

In light of the reopening of the Veteran's claim of entitlement to service connection for left foot drop, the Board has determined that further development is required before this claim on appeal is decided.  

Again, the Veteran's seeks service connection for left foot drop.  The Board finds, however, that the medical evidence of record is insufficient to decide his claim.  

The Veteran has essentially contended that he had left foot problems during service and they have continued since.  He is currently diagnosed as having left foot drop, but there is no etiological opinion of record regarding this disability.  The Veteran was afforded VA examinations in 1997, but no nexus opinion was provided by the examiner.  The Board finds that based upon the newly received evidence of record, the Veteran should be afforded another VA examination to determine whether his left foot drop is related to an event, injury, or disease in service.  

Increased Rating

In its Memorandum Decision, the Court indicated that the Board relied on an inadequate March 2005 VA examination report when denying the Veteran's request for a rating in excess of 30 percent prior to April 17, 2009, for PTSD.  Namely, the March 2005 VA examiner failed to address the Veteran's occupational impairment due to PTSD, and the Board relied only upon social impairment when reaching its decision for the time frame prior to April 17, 2009.  In regards to entitlement to a rating in excess of 50 percent beginning April 17, 2009, for PTSD, the Court found that the Board failed to provide adequate reasons and bases as to why the Veteran's symptoms did not warrant a higher rating.  

Based upon the findings in the October 2011 Memorandum Decision, the Board finds that the Veteran should be afforded a VA examination to determine the current severity of his PTSD.  In addition, the Board finds that a retrospective opinion as to the Veteran's social and occupational impairment prior to April 17, 2009, should also be obtained.  

TDIU

The Board notes that a claim for a total disability rating based on unemployability (TDIU) may be presented informally or may be raised by the facts.  "Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU."  Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).  

The evidence of record shows the Veteran's contentions that he believes he is unemployable due to his PTSD.  The Veteran's representative has submitted argument for the same.  

The Veteran also submitted a claim for TDIU, which was not adjudicated by the RO.  Nevertheless, a claim for a TDIU has been raised by this case.  The Board notes that according to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim(s).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104 (c) (West 2002); 38 C.F.R. § 14.507 (2011).  Here, the Veteran has mainly claimed that the disability on appeal is the cause of his unemployability.  

The Board notes that the originating agency has not performed development regarding the Veteran's TDIU claim, and has not adjudicated the issue.  Moreover, there is some indication that the Veteran is unemployable.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should provide all required notice in response to the Veteran's claim of entitlement to a TDIU.

2.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.  

3.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's left foot drop.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion concerning whether there is a 50 percent or better probability that the Veteran's left foot drop is related to an event, injury, or disease in service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide the requested opinion, he or she should explain why the opinion cannot be provided.

4.  The RO or the AMC also should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected PTSD.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

The examiner is also asked to provide a retrospective opinion as to the social and occupational impairment experienced by the Veteran prior to April 17, 2009.  It is specifically requested that the examiner discuss the findings noted in the March 2005 VA examination report, and to the extent possible, opine as to the Veteran's social and occupational impairment at that time and up until April 17, 2009.  The examiner should keep in mind that just because the Veteran was receiving Social Security disability benefits (at the time of the March 2005 VA examination) for nonservice-connected disabilities does not preclude an opinion as to the occupational and social impairment caused by his service-connected PTSD.  

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work both prior to April 17, 2009, and thereafter, to include whether it is sufficient by itself to have rendered the Veteran unable to obtain or maintain any form of substantially gainful employment consistent with his education and employment back ground.  

The supporting rationale for all opinions expressed must be provided.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims-including his claim for a TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


